Citation Nr: 1016758	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  93-24 161A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a left knee disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Young, Counsel
INTRODUCTION

The Veteran had active duty from August 1968 to November 1973 
and from January 1974 to July 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1993 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  In that rating decision the 
RO, inter alia, reopened the previously denied claim of 
service connection for a left knee disorder secondary to the 
service-connected right ankle disability and denied the claim 
on the merits on a direct and secondary basis.  However, the 
requirement of submitting new and material evidence to reopen 
a claim is a material legal issue the Board is required to 
address on appeal, despite the RO's action.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 
83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  As such, the issue 
is captioned as above.

The Veteran testified at a personal hearing before a hearing 
officer at the RO in April 1994 and August 1995; transcripts 
of the hearings are associated with the claims folder.


FINDINGS OF FACT

1.  Service connection for a left knee disorder, including as 
secondary to the service-connected right ankle disability was 
denied by the RO in November 1987.  The Veteran did not 
perfect an appeal as to that rating decision and it became 
final.

2.  The evidence received subsequent to the unappealed 
November 1987 rating decision bears directly and 
substantially upon the specific matter under consideration 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.

3.  Resolving all doubt in the Veteran's favor, left knee 
strain with degenerative joint disease had its onset in 
service.


CONCLUSIONS OF LAW

1.  The November 1987 rating decision that determined that no 
new and material evidence adequate to reopen the claim for 
bilateral knee disorder had been submitted is final.  
38 U.S.C. § 4005 (1982); 38 C.F.R. §§ 3.104, 19.129(a) 
(1987); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.104, 20.302, 20.1103 (2009).  

2.  The evidence received subsequent to the November 1987 RO 
rating decision is new and material, and serves to reopen the 
claim for entitlement to service connection for a left knee 
disorder, including as secondary to the service-connected 
right ankle disability.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156 (1992).

3.  Left knee strain with degenerative joint disease was 
incurred in active peacetime service.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A, (West 2002); 38 C.F.R. § 3.159 (2009).  Without 
deciding whether the notice and development requirements of 
VCAA have been satisfied in the present case, it is the 
Board's conclusion that VCAA does not preclude the Board from 
adjudicating this claim.  This is so because the Board is 
taking action favorable to the Veteran by reopening the claim 
of service connection for a left knee disorder, and granting 
service connection.  A decision at this point poses no risk 
of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).



II.  New and Material Evidence

The Veteran initially filed a claim for service connection 
for a chronic knee disorder, claimed as rough cartilage 
behind the knees in August 1983.  In a January 1984 rating 
decision, the RO denied the Veteran's claim for service 
connection for knee disorders as such disorders were not 
shown on the final examination in service.  The Veteran was 
notified of this determination and did not perfect an appeal; 
the decision became final.  38 U.S.C. § 4005; 38 C.F.R. 
§§ 3.104, 19.129(a) (1983).  

In October 1987, the Veteran requested the RO reopen the 
claim for a bilateral knee disorder.  In a November 1987 
rating decision, the RO determined that no new and material 
evidence adequate to reopen the claim for bilateral knee 
disorder had been submitted.  The Veteran was notified of 
this determination and filed a notice of disagreement.  
Following issuance of a statement of the case in February 
1989, but the Veteran did not perfect an appeal, and the 
decision became final.  38 U.S.C. § 4005; 38 C.F.R. §§ 3.104, 
19.129(a) (1987); See also 38 C.F.R. § 19.117 (1987) (An 
appeal consists of a timely filed notice of disagreement in 
writing and after a statement of the case has been furnished, 
a timely filed substantive appeal.).  

The Veteran attempted to reopen his claim for service 
connection for a bilateral knee disorder as secondary to his 
service-connected right ankle disability in August 1988.  In 
a December 1989 rating decision the RO determined, inter 
alia, that a left knee disorder was not related to the 
service-connected right ankle disability.  As notice of this 
determination to the Veteran is not found in the claims 
folder the Board will not assume its finality.  The Board 
finds the November 1987 rating decision to be the last final 
denial in this case.

At the time of the last final denial in November 1987, 
pertinent evidence of record consisted of the Veteran's 
service treatment records and his service medical examination 
and medical history reports.  In his report of medical 
history at the time of separation from service, the Veteran 
indicated that he had not had "Trick" or locked knee.  On 
clinical examination at separation there were no 
abnormalities of the lower extremities indicated.  Also of 
record at the time of the November 1987 final rating decision 
were VA compensation examinations dated in October 1983 and 
April 1985.  The October 1983 examination report shows both 
knees were normal.  In April 1985, diagnoses included history 
of degenerative cartilage disease of the left knee.

In July 1993 the Veteran requested that his claim for service 
connection for a left knee disorder, including as secondary 
to his service-connected right ankle disability be reopened.  
A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (1992).  
The United States Court of Appeals for Veterans Claims 
(Court) has held that, in determining whether evidence is new 
and material, the credibility of the new evidence is, 
preliminarily, to be presumed.  Justus v. Principi, 3 
Vet.App. 510 (1992).  

Additional evidence submitted since the November 1987 rating 
decision include a comment by an April 1994 VA examiner that 
ligamentous stress to assist with the ankle instability could 
account for some early and chronic discomfort in the 
Veteran's left knee.  In a May 2003 addendum to a VA 
examination report, the examiner stated that the Veteran's 
left knee has some service-related problems that "as likely 
as not are significant."  He stated further that the left 
and right knees are similar, although x-ray studies other 
than MRI of the left knee have been negative.  The MRI study 
showed some early degenerative arthritis of the left knee.  
This evidence, submitted since the last final rating decision 
in November 1987, is "new" in that it was not previously 
before agency decision makers at the time of the last final 
rating decision, and it bears directly and substantially upon 
the specific matter under consideration.  The April 1994 and 
May 2003 statements of VA examiners are not cumulative or 
redundant, and by themselves or in connection with evidence 
previously assembled are so significant that they must be 
considered in order to fairly decide the merits of the claim.  
For purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  Under these 
circumstances, the Board concludes that the criteria for 
reopening the claim for service connection for a left knee 
disorder, including as secondary to the service-connected 
right ankle disability are met.  See 38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1992).  Thus, the claim is 
reopened.

As the Board has determined that new and material evidence 
has been submitted, it is necessary to consider whether the 
veteran would be prejudiced by the Board proceeding to a 
decision on the merits.  In this case, the statement and 
supplemental statements of the case provided the veteran with 
the laws and regulations pertaining to consideration of the 
claim on the merits.  The discussion in these documents 
considered the veteran's claim on the merits.  Additionally 
the veteran has provided argument addressing his claim on the 
merits.  Accordingly, the Board finds that the veteran would 
not be prejudiced by its review of the merits at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

III.  Service Connection Claims

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, service 
connection may be granted for disability proximately due to 
or the result of a service-connected disability and where 
aggravation of a nonservice-connected disorder is proximately 
due to or the result of a service-connected disability.  38 
C.F.R. § 3.310(a) and as revised by 71 Fed. Reg. 52744-52747 
(final rule revising § 3.310 to conform to the Court's 
holding in Allen v. Brown, 7 Vet. App. 439 (1995) (en banc)).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a). When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a Veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, supra. at 54.

At the outset, it is noted that the Board has reviewed all of 
the evidence in the Veteran's claims folder.  Although the 
Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the extensive evidence of record.  Indeed, the 
Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence. Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant 
evidence where appropriate.

Available service treatment records do not reflect 
complaints, treatment, or diagnosis of a left knee 
disability.  Examination at the time of separation from 
service in April 1983 revealed no abnormalities of the lower 
extremities with the exception of the feet and right ankle.  

The Veteran had a VA examination in October 1983; this was 
within two months of his separation from active military 
service.  During the examination he reported that in 1970 his 
kneecaps ached, swelled and were stiff.  He stated that he 
was told that the cartilage was wearing away and he was given 
exercises.  He further stated that he has only rare problems 
with his knees and when he vigorously exerted himself, there 
was a mild ache, albeit infrequent.  Examination revealed 
both knees were "fully normal."  It was noted that there 
was no crepitus, no pain, no patellar apprehension, no 
patellar grind positivity, no atrophy, and no effusion; there 
was full range of motion of both knees.  X-rays of the left 
knee were within normal limits.  The examiner concluded with 
a diagnosis of intermittent mild chondromalacia of the left 
patella.

At the April 1985 VA examination the Veteran reported that 
both knees had developed degenerative cartilage changes 
revealed by a bone scan and by x-rays in 1969.  Examination 
of both knees revealed no limitation in the range of motion, 
tenderness of the knees on palpation was present and 
squatting position produced pain.  X-ray of the left knee 
showed no evidence of a pathologic process.  The examiner 
concluded with a diagnosis of degenerative cartilage disease 
of both knees by history.  

VA examination in September 1988 revealed the Veteran's 
complaint of recurring leg pains to include his knees.  There 
were no specific complaints with respect to the left knee.  
He disclosed details regarding his right ankle injury and 
indicated that the pain in the right ankle and the right knee 
persisted.  There was no diagnosis rendered regarding the 
knees.  At VA examination in April 1994 the Veteran reported 
that he injured his left knee in 1977 while driving.  He 
stated that no diagnosis was made and the pain slowly 
resolved.  He reported that his knees occasionally swell and 
ache.  On examination there was no evidence of swelling or 
deformity.  X-rays were essentially normal.  The impression 
was bilateral patellofemoral pain syndrome.  In response to 
the inquiry regarding a relationship of the left knee to the 
right ankle sprain, the examiner noted that when the distal 
joint is affected with an injury, especially instability, the 
remainder of the joint muscles compensate.  However, the 
examiner opined that he found no evidence of disease in the 
left knee on physical examination or radiographic finding, 
but stated that ligamentous stress to assist with the ankle 
instability could account for some early and chronic 
discomfort in the Veteran's left knee.  

At his personal hearing before a hearing officer at the RO 
the Veteran testified that he starting having problems with 
his left knee shortly after the problem with the right knee 
in the 1970's.  Hearing Transcript (Tr.), pp. 4-5.  He also 
testified that nothing occurred with the left knee until 
after the injury to the right ankle, because he was favoring 
the right side.  Tr., p. 5.

X-rays of the knees taken in February 2000 showed normal 
knees.  MRI of the left knee conducted in March 2000 revealed 
changes of mild degenerative joint disease in the left knee.  
VA examination in January 2003 reveals the Veteran's 
complaints of problems with both knees.  Examination of both 
knees revealed evidence of mild chondromalacia bilaterally.  
There was no diagnosis rendered with respect to the left knee 
subsequent to the examination.  In a May 2003 addendum to the 
January 2003 examination report, the examiner noted that in 
reviewing the Veteran's chart, he was treated in the service 
along with his right ankle for both his left and right knees 
and he said that he had chondromalacia.  The examiner further 
noted that the Veteran's right knee was given a disability 
rating, but the left knee was bothering him also, so the left 
knee by itself without taking the right ankle into 
consideration does have some service-related problems that 
"as likely as not are significant."  The examiner commented 
that he thinks the left and right knees are similar, although 
x-ray studies other than MRI of the left knee have been 
negative.  Further, the MRI study showed some early 
degenerative arthritis of the left knee and "I do not think 
this is specifically related to the right ankle."

On VA examination in May 2005 the Veteran reported that he 
has had left knee pains as long as he could remember.  The 
Veteran stated that the initial injury to his left knee was 
in 1969 when he was on duty in San Francisco doing crowd 
control because the president was coming to town.  He tripped 
and fell, and landed on both knees.  He was evaluated and 
found to have contusion in the bilateral anterior aspects of 
bilateral knees over his kneecaps.  After examining the left 
knee, the examiner diagnosed the Veteran with left knee pain 
with likely mild patellofemoral arthritis versus 
chondromalacia of the patella.  The examiner commented that 
the Veteran's left knee disorder appears to be primarily age 
related and equal to what one would expect in a male in his 
mid-fifties.  It does not appear to be exacerbated beyond 
normal progressive degenerative changes or complaints of knee 
pain in a male of his age.  The examiner felt that the 
Veteran's current left knee problem is less likely than not 
related to any service-connected injury, particularly related 
to his right ankle or otherwise.  

At VA examination in December 2009, the Veteran reported that 
he injured his left knee at an ice plant in San Francisco 
when he slid down an embankment during active duty.  He 
stated that he reinjured his left knee in Texas in 1970 from 
a mobile exercise.  He stated that he has had chronic 
problems with both knees since then.  After a thorough 
examination the Veteran was diagnosed with left knee strain 
with mild degenerative joint disease per examination note 
reported May 2005 and mild bilateral medial compartment 
arthrosis without change since December 2008 per x-ray.  The 
examiner opined that it is less likely as not (less than 
50/50 probability) that the Veteran's current left knee 
disorder was caused by or related to his service-connected 
right knee and right ankle disabilities.  The examiner noted 
that literature review does not support the notion of one 
joint causing the failure or deterioration of the opposite 
joint.  He also noted that there was no objective evidence of 
aggravation found on service medical records review.  

While service treatment records are negative for left knee 
pathology, the Veteran has continuously claimed left knee 
pain and related its onset to service as evidenced by the VA 
examination only a couple of months after service discharge.  
The examination at that time was normal, but chondromalacia 
was diagnosed.  Thereafter, the complaints of recurring left 
knee pain persisted and degenerative joint disease was 
identified on MRI in 2000.  While the most recent VA 
examination report opines that the left knee was not 
aggravated by service, other examiners, most notably the 
January 2003 examiner in the addendum to that examination 
report, have suggested that some current left knee pathology 
is service related.  Resolving all doubt in the Veteran's 
favor, the Board finds that current left knee strain, with 
mild degenerative joint disease (found on the most recent VA 
examination) is related to service.  




ORDER

New and material evidence having been received; the service 
connection claim for a left knee disorder is reopened; and 
service connection for left knee strain with degenerative 
joint disease is granted.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


